Citation Nr: 9933567	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-11 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for chronic migratory 
polyarthralgias with lupus factor, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from August 1975 to 
July 1985.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1994 rating action 
which denied, inter alia, the veteran's increased rating 
claim for chronic migratory polyarthralgias with lupus 
factor.  The disability was rated at that time as 10 percent 
disabling, with an effective date from July 1985.  The 
veteran filed an NOD in March 1995, and an SOC was issued by 
the RO that same month.  The veteran filed a substantive 
appeal in April 1995.  Subsequently, the veteran's appeal 
came before the Board, which in a January 1999 decision, 
remanded the issue of chronic migratory polyarthralgias with 
lupus factor back to the RO for additional development.  
Furthermore, in the same decision, the Board denied the 
veteran's increased rating claims for chronic obstructive 
pulmonary disease (10 percent), temporomandibular joint 
syndrome (10 percent), status postoperative right 
pneumothorax (noncompensable), mitral valve prolapse (10 
percent), status postoperative aortic thromboendarterectomy 
with aortofemoral bypass grafting (noncompensable), and 
residuals of cerebral vascular accidents, with mild left 
upper and mild left lower extremity weakness (20 percent and 
10 percent, respectively).  

In a February 1999 decision, the RO increased the veteran's 
disability rating for chronic migratory polyarthralgias with 
lupus factor to 20 percent, with an effective date from 
August 1993.  A supplemental statement of the case was issued 
that same month.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in December 1996, the veteran denied 
having any current problems associated with his chronic 
migratory polyarthralgias with lupus factor.  

3. The veteran's chronic migratory polyarthralgias with lupus 
factor symptom combinations are not productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three 
or more times a year.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 20 percent 
for chronic migratory polyarthralgias with lupus factor have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5002, 5299-5009 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's available service medical records 
reflects that, while in service, the veteran was treated for 
a variety of diseases.  The veteran's medical history 
includes a diagnosis for migratory polyarthralgias of unknown 
etiology, which were treated with Motrin.  In 1979, he had a 
spontaneous right pneumothorax treated with a right 
thoracotomy.  Subsequent lab tests revealed Alpha 1 
Antitrypsin deficiency.  During this period, the veteran also 
underwent temporomandibular joint surgery in 1981.  In July 
1982, the veteran experienced the gradual onset of left side 
weakness over a two day period.  A CT (computed tomography) 
of the veteran's head revealed two lesions, one in the right 
parietal cortical area, and one in the right posterior 
internal capsule.  He was placed on aspirin and Persantine, 
and did well until November 1983, when he had an episode of 
left sided numbness, which resolved itself over the next 
couple of days.  He was told he had "right parietal 
syndrome."  He again did well until December 1983, when he 
had an episode of an acute loss of vision of the right eye 
accompanied with a headache.  A CT scan showed an area of 
decreased density in the right occipital area.  There was 
another small lesion in the high right parietal area.  An 
echocardiogram revealed a mitral valve prolapse.

In December 1984, a Central Physical Evaluation Board 
determined the veteran was unfit for duty because of physical 
disability.  In January 1985, an addendum to a medical report 
from Bethesda Naval Hospital, dated in October 1984, noted 
the presence of an anticoagulant factor in the veteran's 
blood identified as lupus anticoagulation factor.  In July 
1985 the veteran was separated from active service, his 
discharge characterized as temporary disability retirement. 

In August 1985, the veteran filed a claim of entitlement to 
service connection for 
"migratory polyarthralgias, spontaneous [right] 
pneumothorax, recurrent cerebral emboli [and] stroke, lupus 
variant, [right] partial stroke x 2, and mitral valve 
prolapse."  

In September 1985, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's medical history, 
and his present complaints of partial numbness in the left 
hand, weakness in the left arm, frequent hamstring type 
aches, left hip ache, occasional joint versus muscle ache 
with a decreased range of motion, and a decrease in both 
memory and the ability to think quickly.  The examiner's 
diagnosis was remote CVA [cerebrovascular accident] secondary 
to embolus, by history; mitral valve prolapse, based on 
[service medical records (SMRs)]; alpha I antitrypsin 
deficiency, by history and SMRs; migratory joint pains, by 
history; and lupus variant, by SMRs.  An associated 
radiographic report impression of the veteran's chest noted 
no acute intrathoracic disease, although there was 
hyperinflation of both lung fields, suggestive of chronic 
obstructive pulmonary disease.  In addition, an associated 
neurological consultation report noted a clinical impression 
of a history of embolic stroke.  

In a June 1986 rating decision, the RO service connected the 
veteran for right parietal syndrome with cerebral emboli, 
mitral valve prolapse, and chronic migratory polyarthralgias 
with lupus factor, all evaluated as 10 percent disabling 
effective from July 1985.  In addition, the RO service 
connected the veteran's COPD, temporomandibular joint pain, 
and status postoperative right pneumothorax, all evaluated as 
noncompensable effective from July 1985. 

In a January 1988 rating action, the RO determined that no 
change was warranted in the veteran's disability ratings.  

In September 1993, the RO received a Roper Hospital discharge 
summary, dated in June 1993.  The final diagnoses noted at 
discharge included acute aortic occlusion; acute renal 
failure; ischemia of both lower extremities; hypercoagulable 
state, secondary to lupus anticoagulant; enterococcal urinary 
tract infection; left lower lobe pneumonia with Klebsiella; 
and left pleural effusion.  

In a November 1993 rating action, the RO continued the 
veteran's ratings for COPD, temporomandibular joint pain, 
status postoperative right pneumothorax, mitral valve 
prolapse, chronic migratory polyarthralgias with lupus 
factor, and right parietal syndrome with cerebral emboli.  
The veteran was also awarded service connection for aortic 
thromboendarterectomy with aortobifemoral bypass grafting and 
acute renal, which the RO determined was secondary to the 
lupus anticoagulant factor.  Paragraph 30 benefits were thus 
awarded for the veteran's hospitalization associated with 
that disability, with a temporary total rating awarded from 
the date of admission to Roper Hospital, in May 1993, through 
July 1993, followed by a noncompensable rating effective in 
August 1993.  Further disability rating action was noted as 
pending an "at once" VA examination.  

In July 1994, the RO received Roper Hospital outpatient 
treatment reports, discharge summaries, lab reports, and a 
letter from David Ellison, M.D., dated from May 1993 to May 
1994.  While many of these records were duplicates, the 
letter from Dr. Ellison noted that the veteran suffered from 
a lupus anticoagulant and a possibly co-existent protein S 
deficiency, and would need to be maintained on life-long 
Coumadin.  

That same month, July 1994, the veteran was medically 
examined for VA purposes.  On examination, his blood pressure 
was reported as 125 (systolic) over 60 (diastolic), with a 
pulse of 58.  The veteran exhibited a regular heart rate and 
rhythm, without murmurs, rubs, or gallops.  Extremities were 
noted to have 5/5 strength, with no clubbing, cyanosis or 
edema.  The veteran's pulse was 2/4 with no bruits heard, and 
cranial nerves II-XII were found grossly intact with no focal 
deficits.  The examiner's assessment noted hypercoagulable 
state secondary to the veteran's lupus anticoagulant and 
protein S deficiency, with no hospitalization for over a 
year; renal insufficiency with BUN (blood urea nitrogen) and 
creatinine around 88 and 7.0, respectively, with no edema, 
paroxysmal nocturnal dyspnea, or orthopnea; alpha I 
antitrypsin deficiency; and a history of mitral valve 
prolapse with no evidence of rheumatic heart disease, with it 
noted that recurrent cerebrovascular accidents were secondary 
to a hypercoagulable state.  

In a August 1994 rating action, the RO determined that the 
veteran's previous disability ratings should be continued.  
The veteran subsequently perfected an appeal to the RO's 
decision.  

In December 1996, the veteran underwent numerous specialty 
examinations for VA purposes.  In particular, the veteran 
underwent a joints examination in association with his 
temporomandibular joint disability.  The examiner noted that 
the veteran had suffered from temporomandibular joint 
syndrome, with the left side being less involved than the 
right, and that the veteran had undergone a clipping 
procedure of the condyle joints for locking pain.  The 
veteran complained of clicking on the right side of his jaw, 
for which he took aspirin to relieve the pain.  No 
difficulties with eating or chewing were noted.  On physical 
examination, the veteran evidenced no over- or underbite.  He 
exhibited full excursion of his jaw, with adequate opening of 
the mouth.  There was some palpable crepitus on the left side 
of the jaw noted with opening and closing.  There was no 
evidence of crepitation on the right side of the jaw.  No 
pain was evidenced with opening or closing of the jaw.  The 
examiner's diagnosis was temporomandibular joint syndrome, 
mildly symptomatic.  

As for parietal syndrome with cerebral emboli, the examiner 
noted the veteran's history of recurrent left-side face, arm, 
and leg weakness, with transient blindness.  The veteran's 
complaints consisted of what he labeled transient ischemic 
attacks, with weakness in his left arm and leg, as well as 
numbness, lasting no more than a day or so and then fully 
resolving itself.  On examination, motor strength was 5/5 in 
all modalities tested except for the left lower extremity and 
left upper extremity, where it was measured at 4+/5.  Hand 
grip was 5/5, and tone and bulk were essentially symmetric in 
the upper and lower extremities bilaterally.  Sensory 
examination demonstrated no definitive blunting in the upper 
or lower extremities, which were essentially symmetric to 
light touch, pin prick and vibratory.  Coordination was 
demonstrated with heel-to-shin, and finger-to-nose, intact.  
The examiner's assessment was status/post right 
cerebrovascular accident/stroke with residual left sided 
weakness and hyperreflexia.  

With respect to arthralgias, an examiner's impression noted 
the veteran's complaints of his arthralgias having worsened 
over the last three years, but noted that there were no 
current problems.  It was also reported that the veteran's 
polyarthralgias were related to his vascular disease.  

Subsequently the veteran's appeal came before the Board, 
which, in a January 1999 decision, remanded the present 
issue, pertaining to chronic migratory polyarthralgias with 
lupus factor, to the RO for additional development.  In a 
February 1999 rating decision, the RO granted an increased 
rating from 10 to 20 percent.  


II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected chronic 
migratory polyarthralgias with lupus factor is more severe 
then previously evaluated.  See Jackson v. West, 12 Vet.App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 20 percent evaluation for the veteran's 
chronic migratory polyarthralgias with lupus factor.  In 
doing so, specific consideration was given to 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5299-5009.  Under DC 5009, 
"Arthritis, other types," the veteran's polyarthralgias are 
rated by analogy to active rheumatoid (atrophic) arthritis, 
under DC 5002.  Under this provision, a 100 percent 
disability rating is warranted when, as an active process, 
rheumatoid (atrophic) arthritis with constitutional 
manifestations associated with active joint involvement, is 
totally incapacitating.  When it is less disabling, but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods, it is rated 60 percent disabling.  With symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, it is rated 40 percent disabling.  When there are one 
or two exacerbations a year in a well-established diagnosis, 
it is rated 20 percent disabling.  Furthermore, the chronic 
residuals of rheumatoid arthritis, such as ankylosis or 
limitation of motion, are to be rated under the diagnostic 
code of the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (1999).

A review of the evidence of record reflects that, on VA 
examination in December 1996, the veteran reported his 
migratory polyarthralgias had become worse over the last 
three years, but denied any current problems.  No other 
clinical findings with respect to the disability were noted.  
Furthermore, no other medical evidence is of record which 
reveals complaints, findings, or treatment for migratory 
polyarthralgias.  Therefore, when we consider the veteran's 
overall disability picture based upon the most recent medical 
evidence, which includes no finding that the veteran's 
symptom combinations are productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, we find that the veteran's disorder does not meet the 
schedular criteria to warrant a 40 percent disability rating 
under 38 C.F.R. § 4.71a, DC 5002 (1999).

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Here, however, the 
evidence preponderates against an increased rating, so that 
doctrine does not come into play.  


ORDER

Entitlement to an increased rating for chronic migratory 
arthralgias with lupus factor is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

